Wagner, Judge,
delivered the opinion of the court.
This action was brought by the plaintiff for goods sold and delivered.
Defendant’s answer stated that the goods were purchased of plaintiff’s agent, and that if, when received, they were not such as represented by the agent, he (defendant) wás to have the privilege of reshipping and sending them back to plaintiff; that when the goods were received they did not satisfy the terms of the agreement, and he accordingly sent them back to plaintiff. To this answer there was a replication.
The cause was tried before a jury, and there was a verdict for defendant,.upon which judgment was rendered, which judgment was affirmed in the District Court.
The whole merits of the question turned upon issues of facts, and the jury were the proper judges of the evidence, and their verdict is conclusive upon us. The instructions, taken as a whole, were good enough, and fairly presented the case.
Jadgment affirmed.
The other judges concur.